DETAILED ACTION
                                                                                                                                                                                                                                   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 3/12/2019.  Claims 1-12 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilliges et al. US 2014/0189430 (hereinafter Hilliges).
claim 1 Hilliges teaches a measuring system (see abstract, see Figs. 1-9) comprising: a test-setup configured to measure the characteristics of a device-under-test (see para. 0063, 0065,  0071, Fig. 1-3, 4-9), 
an input-device of the test-setup configured to receive a test-case (see para. 0040, `0053, 0055, 0059, 0065-0066, 0071, Fig. 4-5, wherein test floor controller 118 may configure the prober/handler, as well as the probe card or load board of the ATE system, therefore the input is implied, wherein different functions are being tested, therefore a test-case is being received, wherein the input device resides on the ATE comprising test pins where signals are being transmitted and received and wherein the test case/virtual appliances can be of a type, e.g. production, engineering, debug or diagnostic, yield learning type), 
several one measurement-hardware devices configured to perform the measurements according to the test-case (see para. 0053, 0066-0067, 0071, Fig. 4-5, wherein the test floor controller 118 or virtual appliance may also provide hardware (hw) and software (sw) licensing compliance functions, calibration functions 430, e.g., calibration data, and various libraries or tools for testing semiconductor devices), and 
a computer unit configured to determine at least one required measurement-hardware device on the basis of the test-case and to select any additional measurement-hardware devices (see para. 0049-0050, 0066-0067, 0071, 0074, 0079, 0081 Fig. 4-9, wherein the computer unit resides on the test floor controller 118, wherein any necessary hardware are installed and configured and test program is executed and additional devices are loaded), 
(see para. 0049-0050, 0065-0068, 0071, 0074, 0079, 0081 where identification of additional hardware needed to be configured or changed being performed, see Fig. 1-9).
Regarding claim 7, Hilliges teaches a method for a hardware adaptation in a test-setup comprising: 
receiving a test-case for the test-setup by an input-device of the test-setup (see para. 0040, `0053, 0055, 0059, 0065-0066, 0071, Fig. 4-5, wherein test floor controller 118 may configure the prober/handler, as well as the probe card or load board of the ATE system, therefore the input is implied, wherein different functions are being tested, therefore a test-case is being received, wherein the input device resides on the ATE comprising test pins where signals are being transmitted and received and wherein the test case/virtual appliances can be of a type, e.g. production, engineering, debug or diagnostic, yield learning type); 
determining required measurement-hardware devices on basis of the test-case by a computer unit (see para. 0053, 0066-0067, 0071, Fig. 4-5, wherein the test floor controller 118 or virtual appliance may also provide hardware (hw) and software (sw) licensing compliance functions, calibration functions 430, e.g., calibration data, and various libraries or tools for testing semiconductor devices); 
comparing the required measurement-hardware devices with measurement-hardware devices of the test-setup (see para. abstract, para. 0001, 0007, 0030, 0045, 0081, 0089, wherein a determination the allocation of resources is made, wherein different hardware is required and a difference is determined); 
(see para. 0049-0050, 0066-0067, 0071, 0074, 0079, 0081 Fig. 4-9, wherein the computer unit resides on the test floor controller 118, wherein any necessary hardware are installed and configured and test program is executed and additional devices are loaded).
Regarding claim 2, Hilliges further teaches that the computer unit determines the availability of the selected measurement-hardware devices in a measurement-hardware pool (see abstract, para. 0031, 0038, 0064, wherein it is determined what equipment is needed to test what devices and equipment is allocated wherein availability of pieces of equipment are taken into account).
Regarding claim 3, Hilliges further teaches that the computer unit determines the availability of the selected measurement-hardware devices by combining at least two of the measurement-hardware devices listed in the measurement-hardware pool (see abstract, para. 0030-0031, 0038, 0049-0051, 0064, 0065-0067, 0071, 0079, 0081, Fig. 1-3 and 4-9, where at least a virtual set of hardware resources are provided and wherein a plurality of hardware resources is provided and wherein a virtual set of hardware resources are used for controlling at least a first aspect of semiconductor test system enabling the respective virtual appliance to test a respective type of semiconductor device).
Regarding claim 5 Hilliges further teaches that the computer unit determines the availability of a second test-setup meeting the required measurement-hardware and suggests the application of the second test-setup meeting the required measurement-hardware (see para. 0040, `0053, 0055, 0059, 0065-0066, 0071, Fig. 4-5, wherein test floor controller 118 may configure the prober/handler, as well as the probe card or load board of the ATE system, therefore the input is implied, wherein different functions are being tested, therefore a test-case is being received, wherein the input device resides on the ATE comprising test pins where signals are being transmitted and received and wherein the test case/virtual appliances can be of a type, e.g. production, engineering, debug or diagnostic, yield learning type).
Regarding claim 6, Hilliges further teaches that the computer unit for determining a required measurement-hardware is integrated in the test-setup (see para. 0063, 0065,  0071, Fig. 1-3, 4-9, wherein the computer unit resides on the test floor controller 118; wherein the test floor controller resides on the ATE system and therefore is integrated in the test setup, see para. 0040, `0053, 0055, 0059, 0065-0066, 0071, Fig. 4-5, wherein test floor controller 118 may configure the prober/handler, as well as the probe card or load board of the ATE system, wherein different functions are being tested) 
Regarding claim 7, Hilliges teaches a method for a hardware adaptation in a test-setup comprising: 
receiving a test-case for the test-setup by an input-device of the test-setup (see para. 0040, `0053, 0055, 0059, 0065-0066, 0071, Fig. 4-5, wherein test floor controller 118 may configure the prober/handler, as well as the probe card or load board of the ATE system, therefore the input is implied, wherein different functions are being tested, therefore a test-case is being received, wherein the input device resides on the ATE comprising test pins where signals are being transmitted and received and wherein the test case/virtual appliances can be of a type, e.g. production, engineering, debug or diagnostic, yield learning type); 
(see para. 0053, 0066-0067, 0071, Fig. 4-5, wherein the test floor controller 118 or virtual appliance may also provide hardware (hw) and software (sw) licensing compliance functions, calibration functions 430, e.g., calibration data, and various libraries or tools for testing semiconductor devices); 
comparing the required measurement-hardware devices with measurement-hardware devices of the test-setup (see para. abstract, para. 0001, 0007, 0030, 0045, 0081, 0089, wherein a determination the allocation of resources is made, wherein different hardware is required and a difference is determined); 
selecting any additional measurement-hardware devices; and identifying an adding of the selected additional measurement-hardware (see para. 0049-0050, 0066-0067, 0071, 0074, 0079, 0081 Fig. 4-9, wherein the computer unit resides on the test floor controller 118, wherein any necessary hardware are installed and configured and test program is executed and additional devices are loaded).
Regarding claim 8, Hilliges further teaches that the computer unit determines the availability of the selected measurement-hardware devices in a measurement-hardware pool (see abstract, para. 0031, 0038, 0064, wherein it is determined what equipment is needed to test what devices and equipment is allocated wherein availability of pieces of equipment are taken into account).
Regarding claim 9, Hilliges further teaches that the computer unit determines the availability of the selected measurement-hardware devices by combining at least two of the measurement-hardware devices listed in the measurement-hardware pool (see abstract, para. 0030-0031, 0038, 0049-0051, 0064, 0065-0067, 0071, 0079, 0081, Fig. 1-3 and 4-9, where at least a virtual set of hardware resources are provided and wherein a plurality of hardware resources is provided and wherein a virtual set of hardware resources are used for controlling at least a first aspect of semiconductor test system enabling the respective virtual appliance to test a respective type of semiconductor device).
Regarding claim 11 Hilliges further teaches that the computer unit determines the availability of a second test-setup meeting the required measurement-hardware and suggests the application of the second test-setup meeting the required measurement-hardware (see para. 0040, `0053, 0055, 0059, 0065-0066, 0071, Fig. 4-5, wherein test floor controller 118 may configure the prober/handler, as well as the probe card or load board of the ATE system, therefore the input is implied, wherein different functions are being tested, therefore a test-case is being received, wherein the input device resides on the ATE comprising test pins where signals are being transmitted and received and wherein the test case/virtual appliances can be of a type, e.g. production, engineering, debug or diagnostic, yield learning type).
Regarding claim 12, Hilliges further teaches that the computer unit for determining a required measurement-hardware is integrated in the test-setup (see para. 0063, 0065,  0071, Fig. 1-3, 4-9, wherein the computer unit resides on the test floor controller 118; wherein the test floor controller resides on the ATE system and therefore is integrated in the test setup, see para. 0040, `0053, 0055, 0059, 0065-0066, 0071, Fig. 4-5, wherein test floor controller 118 may configure the prober/handler, as well as the probe card or load board of the ATE system, wherein different functions are being tested). 
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon cited in form PTOL-892 is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864


/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864